   Case: 2:20-cr-00058-EAS Doc #: 56 Filed: 03/04/21 Page: 1 of 3 PAGEID #: 270




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                        :
                                                  :
                 Plaintiff,                       :      Case No. 2:20-cr-058
                                                         JUDGE EDMUND A. SARGUS, JR.
    v.                                            :
                                                  :
 JORDAN C. MCCLENDON,                             :
                                                  :
                 Defendant.                       :

                                    ORDER OF DISMISSAL

         On January 11, 2021, the Court entered a Preliminary Order of Forfeiture (Doc. 51) in this

case ordering Defendant Jordan C. McClendon to forfeit the following subject property to the

United States:

                              DESCRIPTION                                    SERIAL NO.

 a. HS Products manufactured, model XD 9, 9mm caliber, semi-                   US966569
    automatic pistol

 b. NEF manufactured, model R73, .32 caliber, revolver                         NF022260

 c. Israel Weapon manufactured, model Desert Eagle, .40 caliber,                107872
    semi-automatic pistol

 d. Kel-Tec manufactured, model P3AT, .380 caliber, semi-                       L3C69
    automatic pistol

 e. Smith & Wesson manufactured, model 59, 9mm caliber,                        A541924
    semi-automatic pistol

 f. Jimenez Arms manufactured, model J.A. Nine, 9mm caliber,                    411827
    semi-automatic pistol

 g. Ruger manufactured, model SR40, .40 caliber, semi-automatic                342-60253
    pistol

 h. Charles Daly manufactured, model 1911, .45 caliber, semi-                 CD010116
    automatic pistol
  Case: 2:20-cr-00058-EAS Doc #: 56 Filed: 03/04/21 Page: 2 of 3 PAGEID #: 271




                       DESCRIPTION                             SERIAL NO.


i. Taurus International manufactured, model PT709 Slim, .380    TJP80822
   caliber, semi-automatic pistol

j. Ruger manufactured, model P95, 9mm caliber, semi-            317-06069
   automatic pistol

k. Beretta manufactured, model U22 Neos, .22 caliber, semi-      T67602
   automatic pistol

l. HS Products manufactured, model XD9, 9mm caliber, semi-      GM754292
   automatic pistol

m. Smith & Wesson manufactured, model M&P 40 Pro Series,        HRZ6013
   .40 caliber, semi-automatic pistol

n. Smith & Wesson manufactured, model M&P 9 Shield, 9mm         HRY3121
   caliber, semi-automatic pistol

o. Smith & Wesson manufactured, model M&P 40 Shield, .40        LFB6112
   caliber, semi-automatic pistol

p. Smith & Wesson manufactured, model 38, .38 caliber,            48528
   revolver

q. Taurus International manufactured, model PT111 G2, 9mm       TKP17451
   caliber, semi-automatic pistol

r. Ruger manufactured, model LC9, 9mm caliber, semi-            325-83108
   automatic pistol

s. Smith & Wesson manufactured, model 915, 9mm caliber,         TZT0626
   semi-automatic pistol

t. Smith & Wesson manufactured, model M&P 40, .40 caliber,      HLA8399
   semi-automatic pistol

u. Smith & Wesson manufactured, model Bodyguard, .380           KCS7960
   caliber, semi-automatic pistol

v. Taurus International manufactured, model PT738 TCP, .380      17357A
   caliber, semi-automatic pistol




                                            2
   Case: 2:20-cr-00058-EAS Doc #: 56 Filed: 03/04/21 Page: 3 of 3 PAGEID #: 272




                         DESCRIPTION                                        SERIAL NO.

 w. Sig-Sauer manufactured, model P290RS, .380 caliber, semi-                 26C052344
    automatic pistol

 x. Glock manufactured, model 42, .380 caliber, semi-automatic                 AASE172
    pistol

 y. Smith & Wesson manufactured, model Bodyguard, .380                         ECE7713
    caliber, semi-automatic pistol

 z. All associated ammunition                                                     N/A


       The United States, having notified the Court that the Bureau of Alcohol, Tobacco,

Firearms, and Explosives is able to address the forfeiture and/or disposal of this property without

judicial forfeiture action or ancillary forfeiture hearings, has moved the Court to dismiss the

Preliminary Order of Forfeiture. (See Doc. 55.)

       Based upon the United States’ motion, and for good cause shown, the Preliminary Order

of Forfeiture entered on January 11, 2021, at Document 51 is hereby dismissed.

                            ORDERED this 4th day of March, 2021


                                              s/Edmund A. Sargus, Jr.
                                             HONORABLE EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                3
